[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                              NOVEMBER 15, 2005
                                No. 05-11375                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 04-20805-CR-CMA

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                      versus

ALVARO SANTOS-PLATA,
                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (November 15, 2005)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant Alvaro Santos-Plata appeals his 72-month concurrent sentences

for conspiracy to import and importation of heroin, in violation of 21
U.S.C. §§ 952(a) and 963; and conspiracy to possess and possession with intent to

distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846. On appeal,

Santos-Plata argues that his sentence was unreasonable in light of the district

court’s erroneous denial of a minor-role reduction and the Supreme Court’s recent

decision in United States v. Booker, 543 U.S. ___, 125 S. Ct. 738, 160 L. Ed. 2d

621 (2005).

      In Booker, the Supreme Court held that the mandatory nature of the Federal

Sentencing Guidelines rendered them incompatible with the Sixth Amendment’s

guarantee to the right to a jury trial. 543 U.S. at ___,125 S. Ct. at 749-51. The

Court decided that the appropriate remedy was to excise two specific statutory

provisions which made the Guidelines mandatory, thereby rendering the

Guidelines advisory only. Id. at ___, 125 S. Ct. at 764. The Court explained that,

“[w]ithout the ‘mandatory’ provision, the Act nonetheless requires judges to take

account of the Guidelines together with other sentencing goals” contained in 18

U.S.C. § 3553(a). Id.

      Section 3553(a) provides that district courts imposing a sentence must first

consider, inter alia, the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for the sentence to reflect the seriousness

of the offense, promote respect for the law, and provide just punishment for the

                                          2
offense, and the kinds of sentences and sentencing range established by the

Guidelines. See 18 U.S.C. § 3553(a).

      We are required to “review for unreasonableness” a sentence imposed post-

Booker. Booker, 543 U.S. at ___, 125 S. Ct. at 765 (quotation and alteration

omitted); see also United States v. Crawford, 407 F.3d 1174, 1178 (11th Cir.

2005) (noting that “Booker established a ‘reasonableness’ standard for the

sentence finally imposed on a defendant”). We have noted that, in conducting a

review for reasonableness, we “would not expect the district court in every case to

conduct an accounting of every § 3553(a) factor . . . and expound upon how each

factor played a role in its sentencing decision.” United States v. Robles, 408 F.3d

1324, 1328 (11th Cir. 2005). We have stated, however, that the district court is

obligated “to calculate correctly the sentencing range prescribed by the

Guidelines.” Crawford, 407 F.3d at 1178.

      In United States v. Winingear, we recently conducted a review of an

appellant’s sentence for reasonableness and explained that the sentence must be

reasonable in the context of the factors listed in 18 U.S.C. § 3553(a). No. 05-

11198, manuscript op. at 9-10 (11th Cir. Aug. 30, 2005). In addition to discussing

the nature and circumstances of the offense and the appellant’s criminal history,

we specifically noted that the sentence imposed was “one-tenth the length of the

                                         3
twenty-year statutory maximum sentence,” and held that the sentence was

reasonable based on the factors listed in 18 U.S.C. § 3553(a). Id. at 10-11.

        We must determine whether the district court calculated the Guidelines

sentence correctly in order to determine whether Santos-Plata’s sentence was

reasonable. See Crawford, 407 F.3d at 1178. These two steps will be discussed in

turn.

        In this case, Santos-Plata challenges the computation of the Guidelines

range in light of the district court’s refusal to apply a minor-role reduction under

U.S.S.G. § 3B1.2(b). “Post-Booker, we continue to review the district court’s

application of the Guidelines just as we did pre-Booker.” United States v. Ellis,

491 F.3d 1189, (11th Cir. 2005). We have “long and repeatedly held that a district

court’s determination of a defendant’s role in the offense is a finding of fact to be

reviewed only for clear error.” United States v. De Varon, 175 F.3d 930, 937

(11th Cir. 1999) (en banc). “The proponent of the downward adjustment . . .

always bears the burden of proving the mitigating role in the offense by a

preponderance of the evidence.” Id. at 939. “In making the ultimate determination

of the defendant’s role in the offense, the sentencing judge has no duty to make

any specific subsidiary factual findings.” Id.




                                          4
      The Sentencing Guidelines permit a court to decrease a defendant’s offense

level by two points if it finds that the defendant was a “minor participant” in the

criminal activity. U.S.S.G § 3B1.2(b). A defendant is a minor participant “who is

less culpable than most other participants, but whose role could not be described

as minimal.” U.S.S.G. § 3B1.2, cmt. n.5.

      In determining whether a mitigating role reduction is warranted, a district

court “should be informed by two principles discerned from the Guidelines: first,

the defendant’s role in the relevant conduct for which [he] has been held

accountable at sentencing, and, second, [his] role as compared to that of other

participants in [his] relevant conduct.” De Varon, 175 F.3d at 940.

     A. Whether the District Court Correctly Calculated Santos-Plata’s
Guideline Range

      As for the first prong of the De Varon test, the district court properly found

that Santos-Plata played a greater role than merely transporting heroin into the

United States. Turning to the second prong of the De Varon test, the evidence in

the record does not show that Santos-Plata was less culpable than most other

participants in the offense. Accordingly, the district court correctly calculated

Santos-Plata’s Guideline range and did not err by refusing to apply a two-level

minor-role reduction pursuant to U.S.S.G. § 3B1.2(b).



                                           5
      B. Whether Santos-Plata’s Sentence was Reasonable Under Booker

      In this case, we hold that Santos-Plata’s sentence as reasonable for several

reasons. First, the district court’s imposition of a sentence was procedurally

proper in that it (1) calculated the Guidelines range correctly, as discussed above;

(2) treated that Guidelines range as advisory only; and (3) apparently considered

the factors in 18 U.S.C. § 3553(a). See Crawford, 407 F.3d at 1178. Second,

Santos-Plata received a relatively minimal 72-month sentence given the fact that

he was subject to a maximum sentence of life imprisonment. See 21 U.S.C.

§§ 841(b)(1)(A)(i) and 960(b)(1)(A); Winingear, No. 05-11198, manuscript op. at

10-11. Third, the district court correctly determined that U.S.S.G. § 3B1.2 did not

apply, as discussed above, so the court acted reasonably in not imposing a

sentence within a range that would have controlled if § 3B1.2 did apply. Fourth,

the court sentenced Santos-Plata 15 months below the applicable Guideline range.

      For the foregoing reasons, we affirm Santos-Plata’s sentences.

      AFFIRMED.




                                          6